UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7553


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALFRED CHEESE, a/k/a Big Cheese,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:98-cr-00259-ELH-2; 1:13-cv-02137-ELH)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred Cheese, Appellant Pro Se.            Robert Reeves Harding,
Assistant United States Attorney,         Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred     Cheese    appeals     the   district     court’s      order

denying reconsideration of the court’s order denying relief on

Cheese’s “Motion To Vacate, Set Aside Or Modify; and/or Motion

to Correct The Misapplication Of The Law In The April 16, 2013

Order Entered by The Court; and/or The Application Of The New

Law   Entered    By   the   United   States    Supreme    Court.”       We   have

reviewed the record and find no reversible error.                 Accordingly,

we affirm.      We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the   materials

before   this    court   and    argument   would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                       2